Strout, J.
This is an action on the case for an injury suffered by plaintiff while in defendant’s employ. A special demurrer to the declaration was filed and overruled, and the case is here upon exceptions to that ruling.
The declaration alleged that plaintiff was set to work upon a machine called á barker, and the defendant is charged with negligence in “that said barker was then and there defective and dangerous, and was out of repair, so that the operation of said barker was then and there attended with great dangers and hazards.”
*346It is objected that this allegation is too general, and fails to point out the defect in the machine, which caused the injury. - We think the objection is well taken. There is no specification of any particular defect in the barker, nor of any special danger in its operation. It is alleged that while the plaintiff was operating it, “the attachment on said barker suddenly fell and caught the right hand and arm” of plaintiff, and inflicted the injury complained of. There is no allegation that this attachment was in any manner defective, nor that such falling was not its normal and intended action.- For aught that is alleged, the attachment may have been in perfect order, and its fall may not have been the result of any fault in the barker, or the barker may have been defective in some particular, which did not cause or contribute to the fall of the attachment. The declaration fails to apprise the defendant of the particular fault complained of, or the specific negligence which.resulted in the injury.
Good pleading requires in such case a definite statement of the ^particular defect, so far as it may be practicable to state it, which caused the injury, to the end that the defendant may know what claim he is to meet, and to which the evidence is to be directed. There may be cases of a complicated machine, where it may not be practicable or even possible to allege with certainty the identical defect causing the injury, but even in such case it may be stated in sufficiently specific terms to indicate to the defendant the charge he is called upon to meet, — or the difficulty may be obviated by several counts, with such variations as circumstances may require.
In this case the injury is charged to the falling of the attachment, and not to .anything else, but it is not alleged that the attachment was in any manner defective: There certainly could be no difficulty in alleging, if true, in what respect this attachment was defective and out of repair, or whether .it fell as the result of any imperfection in the barker itself. The declaration should state the facts, the actual condition of the machine and attachment, and from these facts the jury are to determine whether it was defective or not. The allegation here is too general and indefinite to comply with legal requirements. Boardman v. Creighton, 93 Maine, 23.
The exceptions are to the overruling the demurrer. Consequently *347the specifications subsequently filed, or the amended declaration offered, but not allowed, cannot be considered.
Exceptions sustained; demurrer sustained; declaration adjudged bad.